NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-APR-2020
                                            09:28 AM


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            SEAN P. DEPAEPE, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2PR191000006(4);
        S.P.P. NO. 19-1-0006(4); CASE NO. 2FC141000147(4))


              ORDER GRANTING APRIL 3, 2020 MOTION TO
        DISMISS APPEAL FOR LACK OF APPELLATE JURISDICTION
        (By: Ginoza, Chief Judge, Leonard and Chan, JJ.)
          Upon review of (1) Respondent-Appellee State of
Hawai#i's (the State) April 3, 2020 motion to dismiss appeal for
lack of appellate jurisdiction, (2) the April 20, 2020 memorandum
by Petitioner-Appellant Sean P. Depaepe (Depaepe), self-
represented, in response to the State's April 3, 2020 motion, and
(3) the record, it appears that we lack appellate jurisdiction
over Depaepe's appeal from the proceedings on Depaepe's May 21,
2019 petition for post-conviction relief pursuant to Rule 40 of
the Hawai#i Rules of Penal Procedure ("HRPP") in S.P.P. No 19-1-
0006, the Honorable Richard T. Bissen, Jr., presiding.
           Pursuant to HRS § 641-11 (2016) and "HRPP [Rule]
40(h), appeals from proceedings for post-conviction relief may be
made from a judgment entered in the proceeding and must be taken
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

in accordance with Rule 4(b) of the Hawai#i Rules of Appellate
Procedure (HRAP)."      Grattafiori v. State, 79 Hawai#i 10, 13, 897
P.2d 937, 940 (1995) (internal quotation marks and brackets
omitted).    Hawai#i courts have consistently held that an order
qualifies as an appealable final order only if it meets the test
of finality applicable to all judicial decisions.            Familian
Northwest, Inc. v. Cent. Pac. Boiler & Piping, Ltd., 68 Haw. 368,
369, 714 P.2d 936, 937 (1986) (citation omitted). The nature and
effect of the order controls whether the order is final:
            "Final order" means an order ending the proceedings, leaving
            nothing further to be accomplished. Consequently, an order
            is not final if the rights of a party involved remain
            undetermined or if the matter is retained for further
            action.

Id. (citations and internal quotation marks omitted).             As the
Supreme Court of Hawai#i explained in a similarly premature
appeal from a HRPP Rule 40 post-conviction relief proceeding that
lacked a final judgment or final order,
            [w]hile we treat an appeal as timely where a defendant has
            filed his or her notice of appeal after the court has
            announced an oral decision but before the entry of a written
            order or judgment, see HRAP 4(b), we cannot do so where the
            court has rendered no decision whatsoever. . . .
            Consequently, we are without jurisdiction to address the
            merits of Grattafiori's appeal.

Grattafiori, 79 Hawai#i at 14, 897 P.2d at 941 (original
emphasis).
            Similarly, in this case, the circuit court has not yet
entered a final order or final judgment that resolves all of the
issues in Appellant Depaepe's May 21, 2019 HRPP Rule 40 petition
for post-conviction in S.P.P. No 19-1-0006.           Absent an appealable
final order or appealable final judgment, Appellant Depaepe's
appeal is premature, and we lack appellate jurisdiction.
            Therefore, IT IS HEREBY ORDERED that the State's
April 3, 2020 motion to dismiss appeal is granted, and appellate




                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

court case number CAAP-XX-XXXXXXX is dismissed for lack of
appellate jurisdiction.
          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, April 24, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  3